and leave[ ] nothing for the future consideration of the court, except for
                        post-judgment issues such as attorney's fees and costs"), this appeal is
                        premature and we therefore lack jurisdiction to consider it. Accordingly,
                        we
                                       ORDER this appeal DISMISSED.




                                                                                               ,J




                        cc: Hon. Abbi Silver, District Judge
                             Kevin Drummond
                             Attorney General/Carson City
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                  2
(0) 1947A


             NiEMESIMENIBIEBEEMMINEI                   74-If_rc.741--7